              Case 4:20-cv-07849-JST Document 38 Filed 05/13/21 Page 1 of 2



 1   ZERMAY LAW, APC
     Zachary Z. Zermay (SBN 330221)
 2   800 W. 1st St., Suite 1807
     Los Angeles, CA 90012
 3   Telephone: (310) 752-9728
     Facsimile: (844) 894-6204
 4   e-Mail: zach@zermaylaw.com

 5   Attorneys for Plaintiff
     JOY HWANG
 6
 7
 8                                    UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10
11   JOY HWANG, individually and on behalf        Case No. 4:20-cv-07849 JST
     of all others similarly situated,
12                                                PLAINTIFF’S NOTICE OF DISMISSAL
                        Plaintiff,                WITH PREJUDICE PURSUANT TO
13                                                F.R.C.P. 41(A)(1)
     v.
14
     GUNN COBLE LLP, a California limited
15   liability partnership; BETH GUNN, an
     individual; CATHERINE COBLE, an
16   individual; and DOES 1 to 10, inclusive,

17                      Defendants.

18
19
20
21
22
23
24
25
26
27
28


                                         NOTICE OF DISMISSAL
             Case 4:20-cv-07849-JST Document 38 Filed 05/13/21 Page 2 of 2



 1        TO THIS COURT AND TO ALL PARTIES AND THEIR RESPECTIVE
 2 ATTORNEYS OF RECORD:
 3        PLEASE TAKE NOTICE THAT Plaintiff JOY HWANG (“Plaintiff”) hereby
 4 dismisses the above-entitled action against Defendants GUNN COBLE LLP, a California
 5 limited liability partnership; BETH GUNN, an individual; and CATHERINE COBLE
 6 with prejudice as to Plaintiff’s individual claims and without prejudice as to the claims of
 7 the putative class pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Each party
 8 shall bear their own attorneys’ fees and costs.
 9
     DATED: May 13, 2021                        ZERMAY LAW, APC
10
11
                                                By:
12                                                    ZACHARY Z. ZERMAY
                                                      Attorney for Plaintiff
13                                                    JOY HWANG
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             1
                                    NOTICE OF DISMISSAL
